         Case 1:19-mc-00195-KPF Document 12 Filed 08/26/19 Page 1 of 1




                              Petitioner-Judgment Creditor,
                                                                  19-MC-00195 (KPF)
               -against-

                                                                  CLERK'S CERTIFICATE
  REPUBLIC OF THE CONGO, as Judgment Debtor,
                                                                  OF DEFAULT
  and ECREE LLC, as Fraudulent Transferee of the
  Judgment Debtor,

                              Respondents.


         I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that this action was commenced on April 15, 2019, with the

filing of a Notice of Petition and Petition, a copy of the Notice of Petition and Petition was

served on defendant Republic of the Congo via DHL pursuant to 28 U.S.C. § 1608(a)(3) on June

6, 2019 and proof of service thereof was filed on June 6, 2019, Doc.# 7. I fmiher certify that the

docket entries indicate that the defendant Republic of the Congo has not filed an answer or

otherwise moved with respect to the Petition herein. The default of the defendant Republic of the

Congo is hereby noted.


Dated:          New York, New York
                August ?Y , 2019




4813-5013-3663. I
